     1
                                                                            FILED
    2                                                                        AUG 2 6 2019
                                                                                                    I
    3                                                                  CLERK US DISTRICT COURT      i
                                                                    SOUTHERN DISTRICT OF CALIFORNIA :
                                                                    BY                      DEPUTY:;
    4
    5
     6                          UNITED STATES DISTRICT COURT
     7                         SOUTHERN DISTRICT OF CALIFORNIA
     8
     9   ANDREW DUNCAN,                                 Case No.: 3:18-cv-00321BEN-BLM
    10                                     Plaintiff,
                                                        ORDER DENYING DEFENDANTS'
    11   V.                                             MOTION TO DISMISS
                                                        PLAINTIFF'S COMPLAINT
    12   SAN DIEGUITO UNION HIGH
         SCHOOL DISTRICT, a local educational
    13                                                  [Doc. No. 17.)
         agency; and TISH ZITMAN, an
    14   individual,
    15                                  Defendants.
    16
I
    17         Plaintiff Andrew Duncan ("Plaintiff') initiated the present action against Defendants
    18   San Dieguito Union High School District ("District"), and Tish Zitman ("Zitman")
    19   ( collectively "Defendants"), on March 2, 2018, based on their purported disability
    20   discrimination resulting in the denial of a Free Appropriate Public Education ("FAPE") in
    21   violation of the Americans with Disabilities Act of 1990 ("ADA") and Section 504 of the
    22   Rehabilitation Act of 1973. ("Complaint" Doc. No. 1 ,r,r 8-31.) Plaintiff seeks money
    23   damages and other appropriate relief.
    24         Before the Court is Defendants' Motion to Dismiss Plaintiff's Complaint. Having
    25   considered the briefing and governing law, the Court DENIES the Defendants' motion to
    26   dismiss for the reasons stated below.
    27
    28


                                                                                  3:18-cv-00321BEN-BLM
1                                       I. BACKGROUND 1
2          Plaintiff, an adult male, is a special education student who suffers from a complex
3    expressive communication disorder which is secondary to his autism diagnosis. Id. ,i 8.
4    Plaintiff attended La Costa Canyon High School located within the San Dieguito High
5    School District up until late spring of 2016. Id. Because of his disabilities, Plaintiff
6    requires special accommodations to access the District's general high school curriculum,
7    including a communication partner who facilitates his communications and a letter board
 8   to dictate his communications. 2 (Doc. No. 17 at 2.)
 9         Plaintiff alleges that during the 2015-2016 school year, Zitman (Plaintiff's history
10   teacher) regularly spoke directly to his communication partner, ignoring Plaintiff and
11   effectively excluding him from classroom activities. (Doc. No. 1 ,i 10.) This ongoing
12   practice made Plaintiff feel "invisible" and purportedly crushed him psychologically. Id.
13         On February 11, 2016, Zitman further frustrated this problem by requesting
14   Plaintiff to answer who wrote the Gettysburg address without the assistance of his letter
15   board or communication partner. Id. ,i 11. Plaintiff claims this caused him to feel
16   anxious and pressured to answer. 3 Id. Eventually, he "wrote down on paper, 'who wrote
17   the Gettysburg Address."' Id. ,i 14.
18
19
             The following overview of the facts are drawn from the relevant allegations of the
20   Complaint for resolving the instant motion to dismiss. The Court is not making findings
21   of fact.
     2
             Plaintiff"communicates through Rapid Prompting Method, a mode of
22   communication in which he points to letters on a letter board and a communication
23   partner writes them down, or speaks them aloud, for him. Using this system he is able to
     communicate effectively and quickly, thereby allowing him to engage in conversational
24   exchanges of much greater fluency and complexity that ifhe were forced to rely on his
25   verbal or written communication skills. (Doc. No. 1 ,i 8.)
     3
             "I was sitting in history and Ms. Zitman insisted on having me answer her question
26   without using my letter board. It made me feel like a failure because it made me realize I
27   still can't answer people without using my letterboard. She kept asking me to write who
     wrote the Gettysburg address. She specifically asked Ms. Katie not to facilitate and not
28   to allow me to answer with the board. This made me anxious and I felt pressure to

                                                   2
                                                                               3: 18-cv-00321BEN-BLM
 1         Because of this incident, Plaintiff became withdrawn in his interactions with
2    others, he lacked interest in school activities and his self-confidence/self-esteem
3    plummeted. Id. ,i 15. In the weeks that followed, the Plaintiffs depression increased,
4    and he became uncharacteristically aggressive with one of his aids, eventually leading to
5 his removal from the class. Id. To date, Plaintiff remains withdrawn and lacks self-
 6   confidence. Id. ,i 17. Furthermore, Plaintiffs educational program access purportedly
 7 has been substantially diminished. Id. Plaintiff subsequently filed the suit which is the
 8   focus of this Motion.
 9         Defendants argue the Court should dismiss Plaintiffs Complaint because he failed
10   to exhaust his administrative remedies as required under the Individual with Disabilities
11   Education Act, 20 U.S.C. §§ 1400, 1400, et seq. ("IDEA"), the IDA and by the United
12   States Supreme Court Decision, Fry v. Napoleon Cmty. Sch. et al., 137 S. Ct. 743 (2017)
13   ("Fry").
14                                    II. LEGAL STANDARD
15         A. Fed. R. Civ. Proc. 12{b){6)
16         "A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to
17   state a claim upon which relief can be granted 'tests the legal sufficiency of a claim.'"
18   Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro
19   v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). When determining whether a claim has been
20   stated, the Court accepts as true all well-pled factual allegations and construes them in the
21   light most favorable to the plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681,
22   690 (9th Cir. 2011 ). However, the Court need not "accept as true allegations that contradict
23   matters properly subject to judicial notice" or "allegations that are merely conclusory,
24   unwarranted deductions of fact, or unreasonable inferences." In re Gilead Scis. Sec. Litig.,
25   536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation marks and citations omitted).
26
27
     answer. I have always felt that Ms. Honsberger and Ms. Zitman don't believe I belong in
28   their class. (Doc. No. 1 ,i 11.)
                                                   3
                                                                               3: 18-cv-0032 IBEN-BLM
 1 While a complaint need not contain detailed factual allegations, it "must contain sufficient
2    factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."'
3    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S.
4    544, 570 (2007)). A claim is facially plausible when it "allows the court to draw the
5    reasonable inference that the defendant is liable for the misconduct alleged." Id.
 6         B. Judicial Notice
 7         Defendant has requested judicial notice of four documents, attached to the request
 8   as Exhibits A through D: (A) Plaintiff's due process hearing request (Case No.
 9   201802357) filed with the Office of Administrative Hearings on February 9, 2018; (B)
10   The May 2018, Executed Final Settlement Agreement between Plaintiff and Defendants
11   settling Office of Administrative Hearings Case No. 201802357; (C) The Complaint for
12   Violation of the Unruh Civil Rights Act, California Government Code section 11135,
13   Negligent Supervision, Intentional Infliction of Emotional Distress, and Respondeat
14   Superior in the action styled Andrew Duncan v. San Dieguito Union High School District
15   and Tish Zitman, No. 37-2018-00010857-CU-CR-NC (California Superior Court, San
16   Diego County), filed March 2, 2018; and (D) the Order dismissing the action, dated
17   August 1, 2018. (Doc. No. 17-3 at 16-57.)
18          Judicial notice is appropriate with respect to Exhibits A and B for the purpose of
19   the motion to dismiss because they are records of an administrative agency. Mack v.
20   South Bay Beer Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir. 1986) (court may take
21   judicial notice of records and reports of state administrative bodies), overruled on other
22   grounds by Astoria Fed. Sav. & Loan Ass 'n v. Solimino, 501 U.S. 104, 111, 111 S. Ct.
23   2166, 115 L. Ed. 2d 96 ( 1991 ). The Court further takes judicial notice of Exhibits C and
24   D for the purpose of the motion to dismiss because they are state court records. Under
25   Federal Rule of Evidence 201, this Court may take judicial notice of matters of public
26   record.
27
28

                                                    4
                                                                                3: 18-cv-00321 BEN-BLM
 1         Plaintiff has neither opposed the request for judicial notice nor disputed the
2    authenticity of the documents. The request for judicial notice is GRANTED with respect
3    to all the exhibits attached to the motion.
4                                         III. DISCUSSION
5          Plaintiff claims his ability to communicate was denied "by the employee of a public
6    entity," effectively preventing him from participating fully and equally in the program
 7   operated by the District, which he was guaranteed under the effective communications
 8 regulation of the Americans with Disabilities Act (42 U.S.C.A. section l 2 l 34(b); 28 C.F .R.
 9   section 35.160) and in violation of Section 504 (29 U.S.C.A. § 794(a)(2)(B)). 4 (See Doc.
10   No. 18 at 2.) Defendants argue Plaintiff failed to exhaust his administrative remedies as
11   required under the IDEA.
12          A. Exhaustion of Administrative Remedies.
13          Congress passed the IDEA to ensure that all children with disabilities have access to
14   a FAPE that meets their unique needs and prepares them for further education,
15   employment, and independent living. 20 U.S.C. § 1400(d). Disputes between school
16   districts and parents about the implementation of a FAPE for individual students are subject
17 to the administrative procedures outlined in Section 1400 of Title 20 of the United States
18   Code. Only upon conclusion of these administrative procedures may an aggrieved party
19   file an action in state court or district court. 20 U.S.C. § 1400(i)(2)(A).
20          The IDEA, however, is not the only statute pertaining to children with disabilities in
21   school settings. The prohibition of disability discrimination in the ADA and Title 5 of the
22   Rehabilitation Act overlap with the IDEA: (1) Title II of the ADA prohibits any "public
23   entity" from discriminating based on disability; and (2) Section 504 of the Rehabilitation
24
25
26
     4
27          Specifically, in each of the complaints, "the actions complained of had no
     imaginable educational purpose, and constituted acts of discrimination distinct from any
28   denial of education per se." (Doc. No. 18 at 2.)
                                                    5
                                                                                   3: l 8-cv-0032 IBEN-BLM
1    Act prohibits discrimination based on disability in any "federally funded program or
2    activity." 42 U.S.C. §§ 12131-32; 29 U.S.C. § 764(a).
3           Because of the imbricating nature of these disability-related statutes, Congress
4    provided a "[r]ule of construction" to explain how the IDEA interacts with other federal
5    statutes:
6           Nothing in this chapter shall be construed to restrict or limit the rights,
            procedures, and remedies available under the Constitution, the Americans
7
            with Disabilities Act of 1990, [T]itle V of the Rehabilitation Act of 1973, or
8           other Federal laws protecting the rights of children with disabilities, except
            that before the filing of a civil action under such laws seeking relief that is
9
            also available under this subchapter, the procedures under subsections (f)
10          and (g) shall be exhausted to the same extent as would be required had the
            action been brought under this subchapter.
11
12   20 u.s.c. § 1415(/).
13          Thus, the IDEA exhaustion provision in Section 1415(/) does not necessarily apply
14   to other statutes. As clarified recently by the United States Supreme Court, the IDEA
15   exhaustion requirement extends to other types of disability discrimination claims only
16   where the essence of those claims seek relief for a denial ofF APE. Fry v. Napoleon Comm.
17   Sch., 137 S. Ct. 743 (2017).
18          Fry involved a child, E.F., with a severe form of cerebral palsy who relied on a
19   Goldendoodle service dog named Wonder to assist her with various life activities. Pursuant
20   to the IEP process, E.F.'s school district forbade her from bringing Wonder to school,
21   offering E.F. a human aide instead. Id. at 751. The Prys filed suit against the school district
22   asserting violations of the Rehabilitation Act and the ADA, which the trial court dismissed
23   for lack of administrative exhaustion under the IDEA as the relief sought was available
24   under the IDEA. On appeal, the Supreme Court reversed, explaining that "[w]hat matters
25   is the crux-or, in legal speak, the gravamen-of the plaintiff's complaint[.]" Fry, 137 S.
26   Ct. at 755. To make this determination, the Court held, it is not dispositive whether the
27   claims include precise words such as IEP or FAPE. Id. While the IDEA ensures children
28   individualized educational services, Title II of the ADA and Section 504 of the

                                                    6
                                                                                3: l 8-cv-0032 IBEN-BLM
1 Rehabilitation Act guarantee non-discriminatory access to public institutions, within and
2 beyond the doors of the schoolhouse. Id. The same conduct might violate all three statutes,
3    or a complaint brought under Title II and Section 504 "might instead seek relief for
4    discrimination, irrespective of the IDEA's FAPE obligation." Id. at 756. The Court held
5    a "complaint seeking redress for those other harms, independent of any FAPE denial, is
6 not subject to§ 1415(/)'s exhaustion rule .... " Id.
7          To aid lower courts in determining whether a complaint seeks redress for the denial
 8 of a FAPE or, instead, for wrongs independent of a FAPE, the Court posed two questions
9 to use as "clues": (1) could the claim be brought if the alleged conduct occurred at a public
10   facility that was not a school?; and (2) could an adult, such as a visitor or an employee,
11   have pressed essentially the same grievance? Applying these questions to E.F., the Court
12   noted the Frys were not challenging the district's provision of educational opportunities;
13   by providing a one-to-one human aid, E.F.'s parents conceded that all ofE.F. 's educational
14   needs were satisfied. Wonder's assistance, however, was not simply about accessing
15   educational services. Wonder assisted E.F. in living independently by helping her with
16   activities such as retrieving dropped items, helping her balance, opening and closing doors,
17   turning on and off lights, helping her take her coat off, and helping her transfer to and from
18   the toilet. Precluding Wonder's assistance, the Court reasoned, was like requiring a student
19   who used a wheelchair to be instead carried by an aid or requiring a blind student to be led
20   around by a teacher instead of permitting that student to use a guide dog or a cane. This
21   type of claim could be pressed at any public facility, not just a school because it did not
22   center on providing appropriate educational services, it centered on accommodating access
23   of a disabled person to a public facility. It could also be brought by a visitor or an employee
24   seeking equal access to the facilities as the accommodation, at its heart, because it has little
25   to do with the provision of educational services. 5
26
27
     5     Ultimately, the Court remanded the case to consider whether the history of the
28   proceedings might suggest the Frys invoked the IDEA's dispute resolution process before
                                                    7
                                                                                 3: 18-cv-00321BEN-BLM
1          The clues posed in Fry indicate here the gravamen of Plaintiff's ADA and Section
2    504 claims of the Rehabilitation Act do not seek remedies for the denial of a FAPE. The
3    provision providing for use of a letter board may tangentially involve access to education
4    in the sense that without its use, Plaintiff may not be able to access the curriculum
5    appropriately. Nevertheless, the central tenet of Plaintiff's claims here is that the denial of
6    his letter board as a communication device equates to not being accommodated and thus
7    precludes Plaintiff from access to the school itself.             Without the appropriate
 8   accommodation at school, Zitman forced Plaintiff"to respond to her without the board, an
9    action analogous to forcing a person who primarily communicates through sign language
10   to answer her without using their hands." (Doc. No. 1 ,r 12.) As a result, the Plaintiff
11   suffered a loss of opportunity to receive equal education and equal access to public
12   education. (See Doc. No. 17 at 6-7.) Thus, the need for Plaintiffs letter board centers on
13   his ability to be independent and communicate in society-not his educational needs. 6 As
14   such, this claim could be pressed against any place of public accommodation that refused
15   to allow Plaintiff to utilize his letter board to communicate. 7 Moreover, because the
16   essence of the claim does not pertain to Plaintiff's educational needs, the Rehabilitation
17   Act and ADA claims could be brought by a visitor or an employee of the school who had
18   a similar need for accommodation. The need for Plaintiff's letter board at school is
19
20
21   bringing suit and whether those actions showed the gravamen of the complaint was
     indeed a denial ofFAPE, thus necessitating further exhaustion. Fry, 137 S. Ct. at 758.
22   6
            "Perhaps most importantly, this method of communication has allowed him to
23   communicate independently: he receives no guidance or touch from his communication
     partner who plays a role analogous to either a voice-to-text or text-to-voice program on a
24   computer depending on whether Mr. Duncan is doing school work or communicating
25   directly with someone else." (Doc. No. 1 ,r 8.)
     7
            "If a court had denied him the ability to testify using his chosen method of
26   communication without good cause, a police officer had refused to take a report unless he
27   communicated verbally, or a librarian had refused to lend him a book unless he 'used his
     words,' there is no question that Mr. Duncan would have a claim for discrimination under
28   the federal statutes at issue here." (Doc. No. 18 at 6.)
                                                    8
                                                                                3: l 8-cv-0032 IBEN-BLM
 1 analogous to E.F. 's need for assistance from her service dog, Wonder. Thus, under the Fry
2    clues, the gravamen of Plaintiffs claim under the ADA and the Rehabilitation Act here
3    does not center on the denial of a FAPE, but on the access to the school facilities.
4          Finally, Defendants argue that Plaintiff failed to properly exhaust his administrative
5 remedies under the IDEA because he settled his OAH case against the District. Generally,
 6   where a party decides to settle with a school district rather than proceed with a full OAH
 7   hearing (a similar decision was made by the plaintiff in Rivera v. Fremont Union High
 8 School Dist.), the exhaustion requirement is not obviated and the Plaintiff "must bear the
 9   consequences that flow from [the decision to settle]." See Rivera v. Fremont Union High
10   School Dist., No. 10-0186, 2010 WL 4157139 (N.D. Cal. Aug. 30, 2013). However, in a
11   case such as this where it has been determined that the Plaintiffs claims do not arise out
12   of a denial of a FAPE, the exhaustion requirements do not apply. 8 See Fry, 137 S. Ct. at
13   755-56. Therefore, Plaintiffs claims are not subject to the IDEA exhaustion requirements.
14         Accordingly, the Court DENIES Defendants' Motion to Dismiss.
15                                      III. CONCLUSION
16         Defendants' Motion to Dismiss Plaintiffs Complaint is DENIED.
17         IT IS SO ORDERED.
18
19   Dated: August ~2019
20                   VI                                                                   z
21
22
23
24
25
26
     8
27        "The Court held a 'complaint seeking redress for those other harms, independent of
     any FAPE denial, is not subject to § 1415(/)'s exhaustion rule .... " Fry v. Napoleon
28   Comm. Sch., 137 S. Ct. 743,756 (2017).
                                                   9
                                                                               3: l 8-cv-0032 lBEN-BLM
